Case 1:19-cv-13992-NLH-AMD Document 32
                                    30 Filed 01/22/21
                                             09/18/20 Page 1 of 7 PageID: 113
                                                                          104




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



  SIDEWINDER FILMS, LLC,                   Civil No. 19-13992 (NLH/AMD)

                  Plaintiff,

         v.

  SIDEWINDER FILMS, LLC,

                  Defendant.



                          REPORT AND RECOMMENDATION
              This matter comes before the Court by way of Order to

Show Cause dated May 20, 2020 issued in connection with Defendant

Sidewinder     Films,   LLC’s    (hereinafter,    “Defendant”)    failure   to

defend    this   matter    and   failure   to    appear   for   court-ordered

conferences. (See Order to Show Cause [D.I. 25], May 20, 2020.)

The Court decides this matter on a Report and Recommendation basis

pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) in light of the

dispositive nature of the recommendation. For the reasons set forth

herein, and for good cause shown, the Court respectfully recommends

that Defendant’s answer be stricken.

              The Court shall only recite those facts that are relevant

to the present motion. Defendant filed its answer to the complaint
Case 1:19-cv-13992-NLH-AMD Document 32
                                    30 Filed 01/22/21
                                             09/18/20 Page 2 of 7 PageID: 114
                                                                          105




on January 8, 2020, and the Court conducted the initial scheduling

conference on February 4, 2020. (See Answer [D.I. 11], Jan. 8,

2019; Scheduling Order [D.I. 14], Feb. 4, 2020.) Thereafter,

counsel for Defendant, John A. Zohlman, III, Esquire, of Hagner &

Zohlman, LLC, filed a motion to withdraw as counsel on February

26, 2020. (See Motion to be Relieved as Counsel [D.I. 15], Feb.

26, 2020.) The Court scheduled a telephonic hearing on the motion

to withdraw for May 5, 2020 (see Scheduling Order [D.I. 19], Apr.

16, 2020); however, defense counsel did not notify his client to

have a representative available for the hearing. The Court ordered

that the motion hearing be continued to May 19, 2020 and that

defense    counsel   advise    Defendant    that   a   representative     of

Defendant appear at the next hearing. (See Minutes of Proceedings

[D.I. 20], May 5, 2020.) The Court issued a Scheduling Order on

May 5, 2020 setting forth the date and time of the May 19, 2020

telephonic hearing and directing counsel for Defendant to “advise

the representative of Defendant Sidewinder Films, LLC of the date

and time of the [May 19, 2020] hearing by mailing a copy of [the]

Order by first class mail and certified mail, as well as by email,

and [to also] file proof of service on the docket.” (See Scheduling

Order [D.I. 21], May 5, 2020.) On May 18, 2020, the firm of Hagner

& Zohlman, LLC filed proof of service on the docket indicating

that a representative of Defendant was served with a copy of the


                                     2
Case 1:19-cv-13992-NLH-AMD Document 32
                                    30 Filed 01/22/21
                                             09/18/20 Page 3 of 7 PageID: 115
                                                                          106




Court’s Scheduling Order dated May 5, 2020. (See Proof of Service

[D.I. 22], May 18, 2020.) On May 19, 2020, the Court conducted

oral argument on the motion to withdraw with appearances as noted

on the record. A representative of Defendant failed to appear.

(See Minutes of Proceedings [D.I. 23], May 19, 2020.) The Court

granted    the    motion     to   withdraw    as   counsel    and   directed   that

Defendant obtain new counsel within thirty (30) days. (See Order

Granting Motion to Withdraw as Counsel [D.I. 24], May 20, 2020.)

On that same date, the Court issued an Order to Show Cause in which

the Court directed Defendant to appear for a telephonic hearing on

July 9, 2020, “at which time Defendant shall show cause as to why

an Order striking Defendant’s answer should not be entered for

failure to appear at the Court’s hearing on May 19, 2020 and for

failure to defend this case.” (Order to Show Cause [D.I. 25], May

20, 2020, p. 2.) The Court further ordered Defendant to file and

serve any papers to support its position, by no later than June

30, 2020, “as to why an Order striking Defendant’s answer should

not be entered” and that “Defendant is on notice that failure to

respond in accordance with this Order to Show Cause may result in

the   imposition        of   sanctions,      including,     without   limitation,

striking the answer, and may be deemed a contempt of Court.” (Id.

at pp. 2-3.) On June 15, 2020, the firm of Hagner & Zohlman, LLC

filed     proof    of    service     on   the      docket    indicating   that   a


                                          3
Case 1:19-cv-13992-NLH-AMD Document 32
                                    30 Filed 01/22/21
                                             09/18/20 Page 4 of 7 PageID: 116
                                                                          107




representative of Defendant was served with a copy of the Court’s

Order granting withdrawal of counsel and Order to Show Cause dated

May 20, 2020. (See Proof of Service [D.I. 26], June 15, 2020.)

Defendant did not have new counsel enter an appearance on its

behalf and did not file any papers in response to the Order to

Show Cause. At the telephonic hearing on July 9, 2020, Defendant

again   failed    to   appear      before       the   Court.    (See      Minutes   of

Proceedings [D.I. 28], July 9, 2020.)

            Defendant Sidewinder Films, LLC is a limited liability

company and therefore cannot appear in federal court pro se. Erie

Molded Plastics, Inc. v. Nogah, LLC, 520 F. App’x 82, 84-85 (3d

Cir. 2013) (“[a]s a general rule, if a corporation appears in

federal court, it may do so only through licensed counsel”) (citing

Rowland v. Cal. Men’s Colony Unit II Men’s Advisory Council, 506

U.S. 194, 201-02 (1993)); Beale v. Dep't of Justice, No. 06-2186,

2007 WL 327465, at *3 (D.N.J. Jan. 30, 2007) (noting that the

rationale permitting corporations to appear in federal courts only

through    licensed    counsel      “‘applies     equally      to   all    artificial

entities[,]’” and dismissing plaintiff limited liability company

because    of   lack   of    appearance       through   an     attorney)    (quoting

Rowland, 506 U.S. at 202). Defendant may appear only through a

licensed   attorney.        In   this   case,    no   attorney      has   entered   an

appearance on Defendant’s behalf after the Court granted defense


                                          4
Case 1:19-cv-13992-NLH-AMD Document 32
                                    30 Filed 01/22/21
                                             09/18/20 Page 5 of 7 PageID: 117
                                                                          108




counsel leave to withdraw from the case. Therefore, the Court

respectfully recommends that Defendant’s answer be stricken.

            Any objections to this Report and Recommendation must be

filed within fourteen (14) days pursuant to Local Civil Rule

72.1(c)(2) and Federal Rule of Civil Procedure 72(b)(2).



                                   s/ Ann Marie Donio
                                   ANN MARIE DONIO
                                   UNITED STATES MAGISTRATE JUDGE
Dated: September 18, 2020




                                     5
Case 1:19-cv-13992-NLH-AMD Document 32
                                    30 Filed 01/22/21
                                             09/18/20 Page 6 of 7 PageID: 118
                                                                          109




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



  SIDEWINDER FILMS, LLC,                      Civil No. 19-13992 (NLH/AMD)

                 Plaintiff,

        v.

  SIDEWINDER FILMS, LLC,

                 Defendant.



                                      ORDER

             This matter comes before the Court sua sponte in light

of Defendant Sidewinder Films, LLC’s failure to appear for court-

ordered hearings; failure to respond to the Court’s Order to Show

Cause, failure to have counsel enter an appearance on its behalf,

and failure to defend this case; and the Court having considered

the Report and Recommendation submitted by the Honorable Ann Marie

Donio, United States Magistrate Judge, pursuant to 28 U.S.C. §

636(b)(1)(B) and (C); and the parties having been notified that

they   had   fourteen   (14)   days    from    receipt   of   the   Report   and

Recommendation to file and serve objections pursuant to Local Civil

Rule 72.1(c)(2), and no objections having been received; and the

Court having considered the papers submitted by the parties; and



                                       6
Case 1:19-cv-13992-NLH-AMD Document 32
                                    30 Filed 01/22/21
                                             09/18/20 Page 7 of 7 PageID: 119
                                                                          110




the Court finding that the Report and Recommendation is neither

clearly erroneous, nor contrary to law; and for good cause shown;

            IT IS on this 22nd        January
                          ___ day of __________ 2020 hereby

            ORDERED that the Report and Recommendation is ADOPTED;

and it is further

            ORDERED that Defendant’s answer to Plaintiff’s complaint

[D.I. 11] shall be, and is hereby, stricken.



                                           s/ Noel L. Hillman
                                         ____________________________
                                         NOEL L. HILLMAN
                                         UNITED STATES DISTRICT JUDGE




                                     7
